Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Callahan on 12/1/21021

The application has been amended as follows: 
In claim 1: 
The clause “and a number average molecular weight (Mn) of the conjugated diene polymer is 378,000 or more” is replaced with “a number average molecular weight (Mn) of the conjugated diene polymer is within the range of 378,000 and 1,000, 000”.
Claims 7-13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action. 

In particular, the content of allowed claim 21 is incorporated into independent claim 1.


The new search does not result in a reference covering the subject matter of amended claim 1.
The closest prior art found is represented by Tanaka et al (US 20110146877). 
Tanaka teaches a synthesis of 1.2-polybutadiene at the presence of such randomizer as 2.2-bis(2-tetrahydrofuryl)propane) employed in an amount 0.01 to 1,000 mole equivalents per
mole of the lithium catalyst. The polymerization reaction is carried out at 20 to 130° C (see 0247-0249). When solution polymerization is employed, the monomer concentration of the solution is 
10 to 30 mass % (see 0241). The final polymer has number average molecular weight (Mn) within the range of 100,000 to 500,000 (see 0362).

However, the reference fails to teach a limitation regarding two distinct portions with different vinyl content in the final polymer.

As a result, independent claim 1 and dependent claims 3, 5-6 and 21-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765